Per Curiam.
This is a disciplinary proceeding instituted by the Association of the Bar of the City of New York, in which the petition charges the respondent with professional misconduct, as follows: “ That the respondent collected on and before May 5, 1932, the sum of $90 of which Abraham Schlanger was entitled to at least the sum of $40 and that he converted the entire amount to his own use until he was advised that a date had been fixed for a hearing before the petitioner’s Committee on Grievances. It is further charged that the respondent’s statement in his letter to the attorney for the Committee on Grievances of September 17, 1932, to the effect that he had no bank account was false. It is further charged that the respondent was guilty of professional misconduct in causing a notary to sign the jurat of Schlanger’s verification when Schlanger in fact had not sworn to the paper or appeared before the notary.”
*216The first two charges are sustained pursuant to the report of the referee and for the reasons stated therein.
In reference to the third charge, the record, in our opinion, is not sufficient to warrant a finding that the respondent caused the notary to sign the jurat of Schlanger’s verification when. Schlanger in fact had not sworn to the paper or appeared before the notary.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Respondent suspended for six months.